Exhibit 99.1 ACQUISITION AND FUNDING AGREEMENT THIS AGREEMENT dated the 6th day of January, 2010 B E T W E E N: NEW GOLD INC., a corporation incorporated under the laws of the Province of British Columbia (hereinafter referred to as “New Gold”), -and- DATAWAVE SCIENCES INC., a corporation incorporated under the laws of the British Virgin Islands (hereinafter referred to as “Datawave”), -and- INVERSIONES EL MORRO LIMITADA, a corporation incorporated under the laws of Chile, (hereinafter referred to as “Finco”), (Finco, New Gold and Datawave collectively the “New Gold Entities”) -and- GOLDCORP INC., a corporation incorporated under the laws of the Province of Ontario, (hereinafter referred to as “Goldcorp”). WHEREAS: A. Datawave is an indirect wholly-owned subsidiary of New Gold. B. Datawave is a shareholder of Sociedad Contractual Minera El Morro, a contractual mining company incorporated under the laws of Chile (the “Company”). C. The authorized capital of the Company consists of 30,000 shares, of which 21,000 shares (the “Xstrata Shares”) are registered in the name of Xstrata Copper Chile S.A. (“Xstrata”) and 9,000 shares are registered in the name of Datawave. D. Xstrata, Datawave, Finco and the Company are parties to an agreement entitled El Morro Shareholders Agreement made as of November 5, 2008 (the “Shareholders Agreement”) pursuant to which the parties thereto have provided for the manner in which their relationship and the affairs of the Company shall be governed. E. On October 11, 2009, in accordance with Section 10.4 of the Shareholders Agreement, Xstrata provided notice to Datawave (the “ROFR Notice”) of the receipt of a bona fide written offer (the “Offer”) from Barrick Gold Corporation (“Barrick”) which Xstrata is willing to accept, to purchase all the Rights and Interests (as defined in the Shareholders Agreement) of Xstrata in the Company being the Xstrata Shares, the Carried Funding Loans and the Shareholder Loans (as defined in the Shareholders Agreement) (collectively, the “Xstrata Rights”). In addition to the Xstrata Rights, the Offer includes an offer to purchase the Feasibility Study and Xstrata’s interest in the BHP Royalty (as defined in the Offer, and collectively, the “Unrelated Assets”), all in accordance with the terms of a draft sale agreement appended to the Offer, to be entered into between Xstrata and Barrick (the “Xstrata Sale Agreement”). F. Datawave has entered into a side letter (the “Side Letter”) with Xstrata pursuant to which Xstrata has agreed that if Datawave exercises its rights to acquire the Xstrata Rights, Xstrata will sell the Feasibility Study to the Company for US$100 concurrently with the closing of the transaction to acquire the Xstrata Rights. G. In accordance with Section 10.4 of the Shareholders Agreement, Datawave has 60 business days upon receipt of the ROFR Notice to determine whether to exercise its right of first refusal provided for in Section 10.4 of the Shareholders Agreement (the “Datawave ROFR”). Datawave is required to provide notice of exercise of the Datawave ROFR no later than January 7, 2010 (the “ROFR Expiry Date”). H. Goldcorp has agreed to provide certain funds to Datawave in order to facilitate the acquisition by a subsidiary of Datawave of the Xstrata Rights and Unrelated Assets provided Datawave agrees to transfer to Goldcorp all of the issued outstanding shares in the capital of the subsidiary of Datawave that will hold the Xstrata Rights and Unrelated Assets together with any intercompany debt of such subsidiary in accordance with the terms and conditions provided in this Agreement. NOW THEREFORE, in consideration of the mutual covenants and premises contained herein and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereby agree as follows: ARTICLE 1 INTERPRETATION 1.1Agreement Where used herein, the term "Agreement" means this Acquisition and Funding Agreement including the schedules hereto. 1.2Computation of Time Periods and Business Days In this Agreement, in the computation of periods of time from a specified date to a later specified date, unless otherwise expressly stated, the word “from” means “from but excluding” and the words “to” and “until” each mean “to and including”, and “Business Day” means a day other than Saturday or Sunday on which Canadian chartered banks are open for transactions of domestic business in Toronto, Ontario. 1.3Singular, Plural, etc. As used herein, each gender shall include all genders, and the singular shall include the plural and the plural shall include the singular as the context shall require. 1.4Currency Unless otherwise expressly stated, any reference herein to any sum of money shall be construed as a reference to lawful currency of the United States of America. 2 1.5Time Unless otherwise expressly stated, any reference herein to time shall be construed as a reference to the local time in Vancouver, British Columbia. 1.6Person In this Agreement, the word “person” means an individual, corporation, body corporate, partnership, joint venture, association, trust or unincorporated organization or entity, governmental authority or any trustee, executor, administrator or other legal representative thereof. 1.7Governing Law This Agreement shall be governed by and construed in accordance with the laws of the Province of Ontario and the laws of Canada applicable therein and each party hereby irrevocably attorns to the non-exclusive jurisdiction of the courts of the Province of Ontario. 1.8Entire Agreement This Agreement and the Data Sub Share Purchase Agreement (as hereinafter defined) constitute the entire agreement between the New Gold Entities and Goldcorp in connection with the acquisition and funding herein provided and supersedes all prior agreements, whether oral or written, between the New Gold Entities and Goldcorp in respect of the transactions contemplated hereby other than the Confidentiality Agreement dated December 9, 2009 entered into between New Gold and Goldcorp. 1.9Severability If any one or more of the provisions of this Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of such provision in any other jurisdiction and the validity, legality and enforceability of any other provision hereof shall not in any way be affected or impaired. ARTICLE 2 ACQUISITION AND FUNDING AGREEMENT 2.1Xstrata Transaction 2.1.1Datawave Immediately upon execution of this Agreement, Datawave agrees to proceed as follows: (a) Datawave will exercise the Datawave ROFR by delivering to Xstrata, on or prior to the ROFR Expiry Date, an exercise notice in accordance with the provisions of Section 10.4(2) of the Shareholders Agreement in the form set out as Schedule “A” (the “Datawave Notice”) advising Xstrata of Datawave’s intention to acquire the Xstrata Rights and confirming its desire that the Company acquire the Feasibility Study as set out in the Side Letter and offering to purchase Xstrata’s 70% interest in the BHP Royalty (the “70% BHP Royalty”) all on the terms and conditions set out in the Offer.The Xstrata Rights, the Feasibility Study and, if and only if the foregoing offer to purchase is accepted by Xstrata, the 70% BHP Royalty, are referred to collectively as the “Xstrata Interest”. 3 (b) as soon as practicable after delivery of the Datawave Notice, Datawave shall settle the form of sale agreement for the Xstrata Interest, substantially on the terms of the draft agreement appended to the Offer, and enter into such agreement (the “Datawave Purchase Agreement”) with Xstrata; (c) Datawave will incorporate a new subsidiary (“Data Sub”) in Chile or such other jurisdiction requested by Goldcorp and approved by Datawave; (d) immediately following the execution of the Datawave Purchase Agreement by Datawave and the incorporation of Data Sub, Datawave shall assign to Data Sub, and shall cause Data Sub to acquire and assume, all Datawave’s right and interest in and to the Datawave Purchase Agreement and shall provide written notice of such assignment to Xstrata in accordance with the provisions of the Datawave Purchase Agreement; (e) as soon as practicable after delivery of the notice of assignment to Xstrata as provided in paragraph (d) above, (i) Datawave shall request that Xstrata enter into a restated Datawave Purchase Agreement in order to incorporate Data Sub as the buyer under the Datawave Purchase Agreement, or (ii) alternatively at the request of Goldcorp, Datawave shall make such other requests as Goldcorp and Datawave agree may be necessary or desirable in connection with such assignment; and (f) upon satisfaction by Goldcorp of its obligations under subsection 2.1.2 below and the satisfaction of the conditions set out in subsection 2.1.3, Datawave will cause Data Sub to complete the acquisition of the Xstrata Interest in accordance with the provisions of the Datawave Purchase Agreement (the “Xstrata Transaction”). 2.1.2Goldcorp Commitment to Advance the Loan Amount Subject to the satisfaction of the conditions precedent set out in subsection 2.1.3 below, Goldcorp will loan to Data Sub the amount of US$465,000,000, less US$2,000,000 in the event the 70% BHP Royalty is not included in the Xstrata Interest, (the “Loan Amount”) immediately prior to the completion of the Xstrata Transaction.
